DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.
Claim Objections
Claim 5 is objected to because of the following informalities:  in line 3, “base. and further” should read --base, and further--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 33-39 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitt (WO 2019/102147) (with paragraph reference to machine translation (and specifically the larger numbers in brackets)).
Regarding claim 1, Pitt discloses a cosmetic blending device (title; figure 1) comprising:
a lid (figure 1, reference #12) comprising a blending element (figure 1, reference #5);
a base (figure 1, reference #6), wherein the lid and the base are configured to be selectively adjusted between an open position and a closed position (see figure 1, showing opening position with hinge 13 for closing lid), and wherein in the closed position, the base and the lid define an enclosed blending chamber (figure 1, reference #1), wherein the base is configured to support the cosmetic blending device on an external surface (figure 1, bottom of reference #6 is flat for supporting device on external surface);
a thermal element capable to at least increase a temperature within the enclosed blending chamber to melt the solid-shell cosmetic ingredient capsule (figure 1, reference #2); and
a drive mechanism capable to drive rotation of the blending element to blend the ingredient within the enclosed blending chamber during a blending cycle ([0017]; [0028]; [0030]), wherein the drive mechanism comprises an electric motor ([0017]; [0030]) and a mechanical linkage configured to transfer torque from the electric motor to the blending element ([0030] gearbox), where wherein the drive mechanism is configured to drive rotation of the blending element to above a threshold rotational speed of at least 300 revolutions per minute during the blending cycle ([0030]).
Regarding the statements in the preamble directed to a cosmetic for producing a cosmetic liquid form a solid shell cosmetic ingredient capsule, the statement are not accorded any patentable weight.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
While the reference is silent as to the exact volume of the enclosed blending chamber, the reference teaches that the volume should be small while still meeting the consumer’s needs ([0008]; [0037]).  As the amount of cosmetic material produced, including the efficiency of mixing and amount required by the consumer can be modified by adjusting the volume of the blending chamber, the precise volume of the blending chamber would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed volume of the blending chamber cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the volume of the blending chamber in the apparatus of Pitt to obtain desired produced product, including mixing, heating and consumer requirements (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  The reference describes the cosmetic capsule as having a small volume, and therefore, it would have been obvious to select a volume of the blending chamber to be in the range claimed for optimum holding and mixing of the material.  It is well known in the art that the smaller the volume the better the stirrer will mix all the ingredients in the mixing chamber while still being large enough to provide sufficient product to the consumer and that many design parameters are taken into consideration when determining the volume of the enclosed blending chamber.
Regarding claim 5, Pitt discloses all the limitations as set forth above.  The reference as modified also discloses wherein the drive mechanism is included in the lid (figure 1, reference #5 in the lid 12; [0031]), wherein the blending device further comprises a power source included in the base ([0021]; [0030]), and further wherein the blending device is configured to power the drive mechanism during at least a portion of the blending cycle ([0030]). 
 Regarding claim 2, Pitt discloses all the limitations as set forth above.  The reference as modified also discloses a power transmitting structure configured to transmit electrical power between the power source and the drive mechanism ([0021]; [0030]).
Regarding claim 3, Pitt discloses all the limitations as set forth above.  The reference as modified also discloses wherein the power transmitting structure includes an interlock configured to transmit electrical power between the power source and the drive mechanism when the base and the lid are in the closed position, but not when the base and the lid are in the open position ([0021]; [0030]).
Regarding claim 4, Pitt discloses all the limitations as set forth above.  The reference as modified also discloses wherein the interlock comprises mating electrical contacts, wherein the base and the lid each comprise a subset of the mating electrical contacts, wherein the mating electrical contacts physically contact one another when the base and the lid are in the closed position, and wherein the mating electrical contacts do not physically contact one another when the base and the lid are in the open position ([0021]; [0030]).
Regarding claim 6, Pitt discloses all the limitations as set forth above.  The reference as modified also discloses wherein the thermal element is capable to melt the ingredient to produce a liquid having a temperature at most of 60° C (figure 1, reference #2).  The limitations in claim 6 are directed to a manner of operating disclosed thermal element and device, and it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  Furthermore, as stated above in the rejection of claim 1, the cosmetic liquid and capsule are part of the preamble and not given any patentable weight, and therefore, any further limitations to the cosmetic liquid and capsule in dependent limitations are also not given any patentable weight.
Regarding claim 7, Pitt discloses all the limitations as set forth above.  The reference as modified further discloses wherein the cosmetic blending device is capable to produce the material and blending the ingredients to produce the material (figure 1; [0003]; [0005]; [0014]).  The limitations in claim 7 are directed to a manner of operating disclosed device, and it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 8, Pitt discloses all the limitations as set forth above.  The reference as modified further discloses a controller capable to be programmed to selectively adjust operation of one or more of the drive mechanism and the thermal element (figure 2, reference #10; [0015]; [0021]; [0034]; [0035]).
Regarding claim 9, Pitt discloses all the limitations as set forth above.  The reference as modified further discloses a sensor configured to measure a blend parameter (figure 1, reference #4), and wherein the controller is in electrical communication with the sensor and is programmed to adjust operation of one or more of the drive mechanism and the thermal element based on feedback from the sensor (figure 2, reference #10; [0015]; [0021]; [0034]; [0035]).
Regarding claim 10, Pitt discloses all the limitations as set forth above.  The reference as modified further discloses wherein the sensor comprises one or more of a torque sensor, a rotational speed sensor, and a temperature sensor (figure 1, reference #4).
Regarding claim 11, Pitt as modified discloses all the limitations as set forth above.  While the reference is silent as to the exact volume of the enclosed blending chamber, the reference teaches that the volume should be small while still meeting the consumer’s needs ([0008]; [0037]).  As the amount of cosmetic material produced, including the efficiency of mixing and amount required by the consumer can be modified by adjusting the volume of the blending chamber, the precise volume of the blending chamber would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed volume of the blending chamber cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the volume of the blending chamber in the apparatus of Pitt to obtain desired produced product, including mixing, heating and consumer requirements (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  The reference describes the cosmetic capsule as having a small volume, and therefore, it would have been obvious to select a volume of the blending chamber to be in the range claimed for optimum holding and mixing of the material.  It is well known in the art that the smaller the volume the better the stirrer will mix all the ingredients in the mixing chamber while still being large enough to provide sufficient product to the consumer and that many design parameters are taken into consideration when determining the volume of the enclosed blending chamber.
Regarding claim 33, Pitt discloses all the limitations as set forth above.  The reference as modified further discloses wherein the controller is programmed to adjust an electrical signal supplied to the drive mechanism based on at least one of: a difference between a measured torque and a threshold torque of the drive mechanism; and a difference between a measured rotational speed and a threshold rotational speed of the drive mechanism (figure 2, reference #10; [0014]; [0015]; [0020]; [0022]; [0034]; [0035]; [0038]).
Regarding claim 34, Pitt discloses all the limitations as set forth above.  The reference as modified further discloses wherein the sensor is a temperature sensor (figure 1, reference #4), and wherein the controller is programmed to adjust operation of the thermal element based on feedback from the temperature sensor (figure 2, reference #10; [0015]; [0021]; [0027]; [0034]; [0035]).
Regarding claim 35, Pitt discloses all the limitations as set forth above.  The reference as modified further discloses wherein the controller is programmed to adjust heat output of the thermal element based on a difference a difference between a measured temperature and a threshold temperature (figure 2, reference #10; [0015]; [0021]; [0027]; [0034]; [0035]).
Regarding claim 36, Pitt discloses all the limitations as set forth above.  The reference as modified further discloses wherein at least a portion of a top of the base defines a lower portion of the enclosed blending chamber, wherein the top of the base comprises a bowl-shaped depression sized to contain the ingredient (figure 1, reference #1 and 6).
Regarding claim 37, Pitt discloses all the limitations as set forth above.  The reference as modified further discloses wherein the bowl shaped depression is capable to be constructed from a heat conductive material (figure 1, reference #1) ([0027])(it is noted that the limitation is directed to a method of manufacturing which does not further limit an apparatus claim), and wherein the thermal element is positioned adjacent to the bowl-shaped depression (figure 1, reference #2 adjacent to reference #1; [0027]).
Regarding claim 38, Pitt discloses all the limitations as set forth above.  The reference as modified further discloses wherein the blending element is spaced above a bottom of the bowl-shaped depression when the lid and the base are in the closed position (figure 1, bottom of reference #5 above bottom of reference #1). 
Regarding claim 39, Pitt discloses all the limitations as set forth above; however the reference is silent as to length of space the blending element is above the bottom of the bowl-shaped depression.  As the amount of contact between the ingredients in the bowl and thus the mixing efficiency can be modified, among others, by adjusting the space the blending element is above the bottom of the bowl-shaped depression, the precise length would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed space length cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the space the blending element is above the bottom of the bowl in the apparatus of Pitt to obtain the desired ingredient contact and mixing efficiency without the blending element contacting the bottom wall (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 42, Pitt discloses all the limitations as set forth above; however the reference is silent as to the exact torque the electric motor is configured to apply.  Pitt teaches the motor should operate at sufficient torque to efficiency mix the materials while protecting the natural properties of the ingredients by avoiding excessively high mixing force ([0038]).  As the mixing efficiency and mixing force can be modified, among others, by adjusting the torque of the motor, the precise torque would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed motor torque cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the motor torque in the apparatus of Pitt to obtain the desired mixing efficiency without excessive force (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Claim(s) 12, 40 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitt in view of Jasperson et al. (U.S. Patent Pub. No. 2016/0288069).
Regarding claims 12, 40 and 41, Pitt discloses all the limitations as set forth above.  The reference further discloses wherein the blending element comprises an at least substantially flat bottom and rigid edges (figure 1, reference #5), wherein the blending element is capable to be constructed from a thermally conductive material (figure 1, reference #5) (it is noted that the limitation is directed to a method of manufacturing which does not further limit an apparatus claim), and wherein the blending element is configured to distribute thermal energy to the ingredient via one or more cutting edges of the blending element (figure 1, reference #5 (blades rotate to mix ingredients around heating element thus distributing thermal energy to the ingredient)).  However, the reference does not explicitly disclose wherein the rigid cutting edges are curved and extend upwards from the substantially flat bottom, towards the top of the lid.  It is well known in the art that the blending element can have a variety of shapes of configurations, including one or more rigid curved cutting edges extending upwards from the substantially flat bottom towards a top of the lid (as evidenced by Jasperson et al. figures 1, 4 and 6-17, reference #110).  The change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify blending element of Pitt to include a variety of shapes, as taught by Jasperson et al.  An ordinary skilled artisan at the time of the invention would have been motivated to do the foregoing in order to increase the efficiency of mixing and heat exchange as well as simplify the manufacturing process, compatibility with different mixing chambers, stability and compatibility with different mixtures of various viscosities (Jasperson et al. [0043]). 
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitt in view of Pouzet (U.S. Patent Pub. No. 2017/0203265).
Regarding claims 13 and 14, Pitt discloses all the limitations as set forth above.  However, the reference does not explicitly disclose wherein the lid and base completely decouple from one another and further comprising a locking structure that is configured to selectively retain the base and the lid in the closed position, wherein the locking structure comprises a threaded engagement between the lid and the base, wherein the threaded engagement is configured to tighten in a first rotational direction, and wherein the blending element rotates in a second rotational direction that is opposite the first rotational direction.
Pouzet teaches another device for preparing cosmetic products (title).  The reference teaches wherein the lid and base completely decouple from one another (figure 1, reference #10 and 14) and further comprising a locking structure that is configured to selectively retain the base and the lid in the closed position, wherein the locking structure comprises a threaded engagement between the lid and the base, wherein the threaded engagement is configured to tighten in a first rotational direction (figure 1, reference #20, 59, 60; [0083]-[0085]), and wherein the blending element rotates in a second rotational direction that is opposite the first rotational direction (figure 1, reference #56 (this limitation is directed to a method step which does not further limit an apparatus claim)).
It is well known in the art that there are many types of closure mechanisms for connecting a lid and container, including the hinge of Pitt, and the threaded engagement of Pouzet.  Since the instant specification is silent to unexpected result, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to connect the lid to the base of Pitt by threaded engagement as taught by Pouzet, because selecting one of known designs for a mechanical locking connection would have been considered obvious to one of ordinary skill in the art at the time the invention was filed and because said locking structure comprising a threaded engagement would provide a secure connection that is easy to connect and disconnect the lid from the container for easily adding ingredients and making sure ingredients do not spill out.  
Claims 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitt in view of Wyatt et al. (U.S. Patent Pub. No. 2010/0089414).
Regarding claims 31 and 32, Pitt discloses all the limitations as set forth above.  While the reference discloses wherein the mechanical linkage comprises a gear and shaft (figure 1, reference #5; [0030]), the reference does not specify the type of gear.
Wyatt et al. teaches another device for preparing cosmetic products ([0002]-[0003]).  The reference teaches it is well known in the art that there are many types of drive mechanisms and mechanical linkages and gears, including an electric motor, helical gear, a worm gear, a planetary gear and a belt (as evidenced by Wyatt et al. figures 74-81, 88 and 93; [0085]-[0091]).  Since the instant specification is silent to unexpected result, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the mechanical linkage of Pitt to have a helical gear, worm gear, planetary gear or belts as taught by Wyatt et al., because selecting one of known designs for a mechanical linkage would have been considered obvious to one of ordinary skill in the art at the time the invention was filed and because said said mechanical linkage comprising a helical gear, worm gear, planetary gear or belt would operate equally well as the one disclosed by Kim.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774